Determination of respondent Commissioner, dated September 6, 2002, dismissing petitioner from his position with the Department of Correction, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eileen Bransten, J.], entered June 19, 2003) dismissed, without costs.
Substantial evidence, including positive urine test results for cocaine and the testimony of the personnel who administered the tests as to the handling of the test samples and manner in *336which the tests were conducted, amply supported the charge that petitioner had ingested cocaine at or near the time he was screened (see Matter of Quarles v Schembri, 227 AD2d 303 [1996]). Under the circumstances, the penalty of dismissal is not shocking to our sense of fairness, and, accordingly, may not be disturbed (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.